Per Curiam.

Appellants reside on a tract of land located in a R-l use district. The Washington Township zoning resolution permits “one family residential dwelling units” in R-l districts, without defining any of these terms.
Appellants contend that the use of their property as a foster home complies with the township zoning regulations applicable to R-l districts. Alternatively, they, in effect, argue that, insofar as the zoning resolution may prohibit them from operating a foster home on their property, its use restrictions violate the due process provisions of the United States and Ohio Constitutions.
Appellees, on the other hand, first argue that on the specific facts adduced here appellants’ operation does not constitute a “one family residential dwelling unit” which the Washington Township resolution requires.
Secondly, appellees argue that appellants’ use of the subject property is commercial in nature, that such a use is pro*251hibited by the resolution, and, further, that a commercial use may be constitutionally excluded from a residential district.
We need not dwell on appellees’ contention that appellants operate their foster home as a commercial venture, in that this case may be resolved on the basis as discussed and determined by the Court of Appeals below, i.e., whether appellants’ foster home qualifies as a “one family residential dwelling unit,” as that phrase is used in the township resolution. We conclude that the trial court and the Court of Appeals reasonably found that it did not.
Through the passage of R. C. 519.01 et seq. the General Assembly has authorized boards of township trustees to adopt, with the consent of the electors of the township, comprehensive zoning resolutions. There is no restriction either in the laws relating to township zoning, or in any other state statute that would either prohibit zoning classifications in reference to this type of operation of providing foster homes, or which would exempt this operation from local zoning resolutions or ordinances.
Washington Township adopted a zoning resolution providing for various classifications of uses. The property occupied by appellants is in an area zoned R-l residential district. Section 4(A) of the resolution, which describes this district, in part, provides:
“Permitted Uses
“1. One family residential dwelling units.”
In Euclid v. Ambler Realty Co. (1926), 272 U.S. 365, the Supreme Court of the United States, in holding local zoning ordinances constitutional, stated, at page 388:
“* * * If the validity of the legislative classification for zoning purposes be fairly debatable, the legislative judgment must be allowed to control. * * * ”
And, at page 395, the court stated:
“If these reasons, thus summarized, do not demonstrate the wisdom or sound policy in all respects of those restrictions which we have indicated as pertinent to the inquiry, at least, the reasons are sufficiently cogent to preclude us from saying as it must be said before the ordinance can be declared unconstitutional, that such provisions are clearly arbitrary and *252unreasonable, having no substantial relation to the public health, safety, morals, or general welfare.***”
The term “family,” when used without definition in a residential use restriction, must be interpreted in light of permissible zoning objectives. A political subdivision may legitimately segregate land uses in order to, inter alia, provide adequate fire and police protection, decrease noise and noxious odors, control traffic flow, limit land use intensity, and create reasonably secure and stable residential neighborhoods. The attainment of “[a] quiet place where yards are wide, people few, and motor vehicles restricted* * * ” is a reasonable goal of land use legislation. Village of Belle Terre v. Boraas (1974), 416 U.S. 1, 9.
Here, as the Court of Appeals aptly stated, the issue is not whether the appellants’ operation could constitute a family under definitions as might be found in some other township resolution or municipal ordinance, but whether this operation is a “one family residential dwelling unit” under this township resolution.
The Court of Appeals reasoned that the township zoning resolution under consideration here intended that, to constitute a “one family residential dwelling unit,” the members of the household must be so integrated into “one family” as to constitute a single family within the ordinary and usual understanding as to the functions for which single families exist. Foster children may or may not qualify as members of such a single family, depending upon the degree of their integration within the family.
The Court of Appeals, finding that a foster home was not per se in violation of this township zoning ordinance, held that upon this record the trial court as trier of the facts did not err in finding that this foster home did not qualify as a “one family residential dwelling unit.”
Although the line may seem infinitesimally narrow as to what may be considered a single family unit, we hold here that the trial court and the Court of Appeals could reasonably have concluded that the Carrolls and the foster children were not functioning as a single family unit within the meaning of the Washington Township zoning resolution.
The facts show that the children are placed with the Car-*253rolls under separate contracts, that the children are in effect transients, staying varying periods from six months to a year, and that to accommodate these children the Carrolls engaged in rather extensive remodeling to make this residence suitable for this type of operation. There are rules and regulations established by the OYC that the Carrolls must follow in conducting this operation, and, in turn, the Carrolls formulated certain rules and regulations which they required the children to follow. Upon such facts the trial court and Court of Appeals reasonably determined that this operation violated the Washington Township zoning ordinance.
Local governments may, through the passage of zoning-type legislation, reasonably restrict the use of land into districts with the aim of promoting the public health, safety, morals and welfare. There is no constitutional prohibition in denying certain uses of one’s property in a comprehensive plan for the development of communities for the common welfare of the community. Euclid v. Ambler Realty Co., supra. A comprehensive township zoning plan which excludes a use of this type is not per se unconstitutional.
The exercise of local discretion in areas of social and economic legislation will be approved where it is in accordance with law and not in conflict with general law as enacted by the General Assembly; and where such local enactments are reasonable, not arbitrary, and bear a reasonable relationship to a permissible governmental objective.
Here, the Court of Appeals found the township zoning or-. dinance to be a reasonable enactment of the township governing body and that the particular facts presented showed a violation of such local zoning resolution.
Finding the determination of the Court of Appeals not contrary to law, we hereby affirm its judgment.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, Sweeney, Locher and Holmes, JJ., concur.